 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 1 of 7 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 UNITED STATES OF AMERICA,              )
                                        )               Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT E. BISHOP and                   )
 LESLIE BISHOP,                         )
                                        )
          Defendants.                   )
 _______________________________________)

                                          COMPLAINT

       Plaintiff, United States of America, by and through undersigned counsel, complains and

alleges as follows:

       1.      This civil action is brought by the United States to reduce to judgment: (1) the

unpaid federal income tax assessments against defendants Robert E. and Leslie Bishop for the

2001 and 2002; (2) the unpaid joint federal income tax assessments against defendants Robert E.

and Leslie Bishop for the 2017 tax year; and (3) the unpaid trust fund recovery penalty

assessments against defendant Robert E. Bishop for the tax quarters ending March 31, 2001

through December 31, 2002.

                                 JURISDICTION AND VENUE

       2.      This action is authorized and sanctioned by the Chief Counsel, Internal Revenue

Service, a delegate of the Secretary of the Treasury, and is brought at the direction of the

Attorney General of the United States, in accordance with the provisions of 26 U.S.C. § 7401.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. § 7402(a).
 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 2 of 7 PageID 2



       4.      Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396

because Robert and Leslie Bishop reside in Brevard County, Florida, within the jurisdiction of

this Court.

   COUNT I: REDUCE ROBERT AND LESLIE BISHOP’S FEDERAL INCOME TAX
      ASSESSMENTS FOR THE 2001 AND 2002 TAX YEARS TO JUDGMENT

       5.      Robert E. and Leslie Bishop (the “Bishops”), a married couple, filed joint federal

income tax returns (“Forms 1040”) for the 2001 and 2002 tax years on or before April 15, 2002,

and April 15, 2003, respectively.

       6.      The IRS examined the Bishops Forms 1040 for the 2001 and 2002 tax years and

asserted that they owed additional tax, penalties, and interest for those years.

       7.      Thereafter, a delegate of the Secretary of the Treasury assessed against the

Bishops the agreed upon deficiencies, penalties, and interest for the 2001 and 2002 tax years on

the date and in the amounts set forth in the following table:

  Tax Year      Assessment Date          Tax            Interest              Penalty
    2001         April 6, 2009        $63,476.00       $39,438.11   $12,695.20 (accuracy-related)
    2002         April 6, 2009        $48,246.00       $25,097.57    $9649.20 (accuracy-related)

       8.      The Bishops and the IRS consented in writing to extend the limitations period on

assessment for the 2001 and 2002 tax years to December 31, 2009.

       9.      A delegate of the Secretary of the Treasury properly gave notice of the unpaid

federal income tax liabilities described in paragraph 7, above, to the Bishops and made demands

for payment as required by law.

       10.     Despite notice and demand for payment, the Bishops have failed to pay in full

their federal income tax liabilities for the 2001 and 2002 tax years.

       11.     Taking into account all payments, credits, and abatements, Robert E. Bishop owes

$235,536.75, as of June 10, 2019, and Leslie Bishop owes $235,942.83, as of June 10, 2019, for

                                                   2
  Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 3 of 7 PageID 3



their unpaid tax liabilities for the 2001 and 2002 tax years, plus fees, interest, and all statutory

additions thereafter provided by law.

        12.      Although the Bishops are jointly liable for the assessments described in paragraph

8, above, they owe different amounts for each year because Leslie Bishop filed a request for

innocent spouse relief that resulted in split spousal assessments for those years. Consequently,

penalties and interest have accrued separately for the 2001 and 2002 tax years, and limitations

periods to collect their tax liabilities are measured separately.

        13.      The limitations periods to collect Robert E. Bishop’s tax liabilities for the 2001

and 2002 tax years were tolled by an offer in compromise he submitted for those years.

        14.      The limitations period to collect Leslie Bishop’s tax liabilities for the 2001 and

2002 tax years were tolled by the innocent spouse relief request she submitted for those years.

        15.      As a result of Robert E. Bishop’s offer in compromise and Leslie Bishop’s

innocent spouse relief request, the limitations periods to collect the Bishops’ 2001 and 2002 tax

liabilities have not expired for either Robert E. Bishop or Leslie Bishop, and this action to collect

their liabilities is timely.

  COUNT II: REDUCE ROBERT AND LESLIE BISHOP’S FEDERAL INCOME TAX
           ASSESSMENTS FOR THE 2017 TAX YEAR TO JUDGMENT

        16.      The Bishops filed a Form 1040 for the 2017 tax year as married filing jointly, but

failed to pay in full the tax they reported on that return.

        17.      A delegate of the Secretary of the Treasury assessed against the Bishops the tax

that they reported on their Form 1040 for the 2017 tax year, plus a penalty and interest, on the

date and in the amounts set forth in the following table:

  Tax Year        Assessment Date     Tax               Interest                Penalty
    2017         November 12, 2018 $20,588.00           $459.95          $548.97 (failure to pay)



                                                   3
 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 4 of 7 PageID 4



       18.     A delegate of the Secretary of the Treasury properly gave notice of the unpaid

federal income tax liabilities described in paragraph 18, above, to the Bishops and made

demands for payment as required by law.

       19.     Despite notice and demand for payment, the Bishops have failed to pay in full

their federal income tax liability for the 2017 tax year.

       20.     Taking into account all payments, credits, and abatements, the Bishops owe

$18,198.13, as of June 10, 2019 for their unpaid joint federal income tax liability for the 2017 tax

year, plus fees, interest, and all statutory additions thereafter provided by law.

     COUNT III: REDUCE TRUST FUND RECOVERY PENALTY ASSESSMENTS
                  AGAINST ROBERT BISHOP TO JUDGMENT

       21.     Robert E. Bishop owned and operated Bobs [sic] Complete Landscapeing [sic],

Inc. from 1994 until 2009.

       22.     Bobs Complete Landscapeing filed Forms 941, Employer’s Quarterly Tax

Returns, for the tax quarters ending March 31, 2001 through December 31, 2002 (the “quarters at

issue”) on or before their respective due dates.

       23.     The IRS examined the Forms 941 and assessed federal employment tax, interest,

and penalties, including fraud penalties, against Bobs Complete Landscapeing for the quarters at

issue on August 17, 2009.

       24.     Section 6672 of the Internal Revenue Code (26 U.S.C.) imposes liability upon

responsible persons who willfully fail to perform a duty to collect, truthfully account for, or pay

over federal income and employment taxes withheld from the wages of his or her employees.

       25.     For the quarters at issue, Robert E. Bishop was a responsible person who had a

duty to collect, truthfully account for, and pay over to the United States the federal income and




                                                   4
 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 5 of 7 PageID 5



employment taxes withheld from the wages paid to the employees of Bobs Complete

Landscapeing.

       26.      Robert E. Bishop willfully failed to perform his duty to collect, truthfully account

for, and pay over to the United States the federal income and employment taxes withheld from

the wages paid to the employees of Bobs Complete Landscapeing for the quarters at issue.

       27.      On October 19, 2010, a delegate of the Secretary of the Treasury assessed trust

fund recovery penalties against Robert E. Bishop pursuant to 26 U.S.C. § 6672 for the willful

failure to collect, truthfully account for, or pay over to the United States the federal income and

employment taxes withheld from the wages paid to the employees of Bobs Complete

Landscapeing for the quarters at issue. The amounts of the assessments are shown in the

following table:

                 Tax Period                   Trust Fund Recovery Penalty
                Mar. 31, 2001                         $48,361.21
                June 30, 2001                         $48,361.21
                Sept. 30, 2001                        $47,696.35
                Dec. 31, 2001                         $47,696.35
                Mar. 31, 2002                         $48,846.96
                June 30, 2002                         $48,846.96
                Sept. 30, 2002                        $48,846.96
                Dec. 31, 2002                         $48,991.70

       28.      The trust fund recovery penalty assessments against Robert E. Bishop were timely

because the assessments arise from the fraudulent Forms 941 filed by Bobs Complete

Landscapeing for the quarters at issue. See 26 U.S.C § 6501(c)(1).

       29.      A delegate of the Secretary of the Treasury gave Robert E. Bishop notice of the

trust fund recovery penalty assessments described in paragraph 27, above, and made demands for

payment as required by law.




                                                  5
 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 6 of 7 PageID 6



       30.     Despite notice and demand for payment, Robert E. Bishop has failed to pay in full

the trust fund recovery penalties assessed against him.

       31.     Taking into account all payments, credits, and abatements, Robert E. Bishop owes

$530,747.01, as of June 10, 2019, for his unpaid trust fund recovery penalties for the quarters at

issue, plus fees, interest, and all statutory additions thereafter provided by law.

       WHEREFORE, the United States prays for the following relief:

       A.      That the Court enter judgment in favor of the United States and against Robert E.

Bishop in the amount of $235,536.75, as of June 10, 2019, for his unpaid federal income tax

liabilities for the 2001 and 2002 tax years, plus subsequent statutory additions and interest as

allowed by law;

       B.      That the Court enter judgment in favor of the United States and against Leslie

Bishop in the amount of $235,942.83, as of June 10, 2019, for his unpaid federal income tax

liabilities for the 2001 and 2002 tax years, plus subsequent statutory additions and interest as

allowed by law;

       C.      That the Court enter judgment in favor of the United States and against Robert E.

Bishop and Leslie Bishop in the amount of $18,198.13, as of June 10, 2019, for their unpaid joint

federal income tax liability for the 2017 tax year, plus subsequent statutory additions and interest

as allowed by law;

       D.      That the Court enter judgment in favor of the United States and against Robert E.

Bishop in the amount of $530,747.01, as of June 10, 2019, for unpaid trust fund recovery

penalties for the tax quarters ending March 31, 2001, June 30, 2001, September 30, 2001,

December 31, 2001, March 31, 2002, June 30, 2002, September 30, 2002, and December 31,

2002, plus subsequent statutory additions and interest as allowed by law; and



                                                  6
 Case 6:19-cv-01073-PGB-LRH Document 1 Filed 06/11/19 Page 7 of 7 PageID 7



       E.      That the United States be granted such other and further relief as the Court deems

just and proper.

Dated June 11, 2019.

                                                    Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General


                                                    /s/ Thomas K. Vanaskie
                                                    THOMAS K. VANASKIE
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-305-7921 (v)
                                                    202-514-4963 (f)
                                                    Thomas.K.Vanaskie@usdoj.gov

                                                    Of Counsel:

                                                    MARIA CHAPA LOPEZ
                                                    United States Attorney




                                                7
Case 6:19-cv-01073-PGB-LRH Document 1-1 Filed 06/11/19 Page 1 of 1 PageID 8
          Case 6:19-cv-01073-PGB-LRH Document 1-2 Filed 06/11/19 Page 1 of 1 PageID 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
                       Robert E. Bishop                                   )
                        Leslie Bishop                                     )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rober E. Bishop
                                           3821 Peacock Drive
                                           Melbourne, FL 32904




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 6:19-cv-01073-PGB-LRH Document 1-3 Filed 06/11/19 Page 1 of 1 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
                       Robert E. Bishop                                   )
                        Leslie Bishop                                     )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Leslie Bishop
                                           3821 Peacock Drive
                                           Melbourne, FL 32904




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
